DETAILED ACTION
Introduction
Claims 1-20, 22, and 23 have been examined in this application. Claims 1 and 11 are amended. Claims 3-5, 9, 12, 13, 17, 20, 22, and 23 are as previously presented. Claims 2, 6-8, 10, 14-16, 18 and 19 are original.  Claims 21, 24, and 25 are cancelled. This is a non-final action in response to the Request for Continued Examination filed 10/02/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2020 has been entered.
Response to Arguments
Applicant’s arguments, filed 9/8/2020, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112 (presented on p. 8 under the heading “Claim Rejection Under 35 U.S.C. § 112”), the amendments and arguments are persuasive and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 8-15 under the heading “Claim Rejections -- 35 U.S.C. § 103”), the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground of rejection is made with the additional art of US2019/0204097A1 (Starns) and US2019/0383622A1 (Aich et al.), along with the previously relied upon references of US2019/0300007A1 (Hilligardt et al.), US2019/0235499A1 (Kazemi et al.), US2018/0349825A1 (Yamamoto et al.), U.S. 10,303,171 B1 (Brady et al.), US2019/0124165A1 (Bundick et al.), US2019/0197497A1 (Abari et al.), and US2019/0122561A1 (Shimizu et al.).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is: 
(a) "one or more computing devices configured to: receive information... determine a local failure... determine that the vehicle should pullover... determine a pullover spot... operate the vehicle" in Claim 20, 
because the claim limitation uses the generic placeholder “device” that is coupled with functional language for computing, receiving, determining, and operating, without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0020 states that a computing device may be a processor and other components of a general purpose computing device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 11, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0383622A1 (Aich et al.).

Regarding Claim 1, Starns discloses a method for determining a pullover spot for a first vehicle, the method comprising:
detecting, by one or more computing devices (see Figure 2A, [0042, 0154] the one or more computing devices including the transportation management system 110 and autonomous vehicle computing device), information related to one or more systems of the first vehicle or an environment surrounding the first vehicle using one or more sensors of the first vehicle (see [0056] sensors of the autonomous vehicle and [0103, 0104] sensor data may be received by the transportation management system or autonomous vehicle computing device);
determining, by the one or more computing devices, a local failure at the first vehicle based on the information from the one or more sensors (see Figure 4A, [0103-0104], a method of the transportation management system, and step 410, a determination that an autonomous vehicle is experiencing a service related issue, which may be determined based on received data from a sensor of the autonomous vehicle);
determining, by the one or more computing devices, that the first vehicle should pullover before completing a current trip, during which one or both of a passenger or good is transported, by comparing vehicle requirements for the current trip with the local failure (see Figure 4A, [0106, 0107], a determination that the vehicle is transporting one or more passengers in step 415 and a determination in step 420 that the autonomous vehicle cannot safely transport the passengers to a drop-off location, which may be based on service related issue, i.e. the trip requirement being that no service-related issue is present);
determining, by the one or more computing devices, a pullover spot by identifying a first area for the first vehicle to park, based at least partially on a second area being available for a second vehicle to pick up the one or both of the passenger or good (see [0107] step 430, the transportation management system may determine a safe area/location proximate the autonomous vehicle so that the passenger(s) may be picked up by an “other autonomous vehicle” to arrive at the destination, and see [0038] a safe area/location may be a parking lot or shoulder. The definition of available including: “accessible.” In other words, a pullover spot of the first vehicle is based on the presence of a parking lot or shoulder, which include a second area (other portions of the parking lot or shoulder) which is accessible by vehicle traffic, and therefore accessible to a second vehicle. Examiner’s note: the second area is not claimed as being determined by the one or more computing devices and therefore any determination of a first pullover zone that includes a second area is understood to read on the limitation.);
transmitting first instructions by the one or more computing devices, to the first vehicle, the first instructions causing the first vehicle to park in the pullover spot (see [0107] the transportation management system 110 commanding or instructing the autonomous vehicle to the location);
transmitting, by the one or more computing devices, a request for the second vehicle based on the pullover spot (see [0108] step 435, transportation management system 110 directing, instructing, and/or navigating the other autonomous vehicle to a location at least proximate to safe area and/or location);
after the one or both of a passenger or good has transferred from the first vehicle to the second vehicle, transmitting second instructions, by the one or more computing devices, to the first vehicle, the second instructions causing the first vehicle to travel to a fallback location based on the local failure (see Figure 4B, after the step of calling the other autonomous vehicle for pick-up of passenger, and when it is determined that the vehicle can transport itself to a service center (yes at 445), [0112] the transportation management center may provide a route and operational restrictions for the vehicle to travel to a service center in step 460).

Starns further discloses transmitting the second instructions after the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see Figure 4A and 4B, the second instructions to cause the vehicle to travel to the service center in step 460 are provided after the other autonomous vehicle is requested in step 435. Also, the second instructions are given when it is safe for the autonomous vehicle to transport itself (yes in 445) but was not safe to transport passengers (the no in step 420), i.e. the second instructions are provided after transfer).

Starns does not explicitly recite the method comprising:
determining, by the one or more computing devices, that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle; and
in response to the determining that that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle, transmitting second instructions.

Aich et al. teaches a method for transfer of passengers between vehicles (see e.g. Claim 1), including
determining, by the one or more computing devices (see [0037] a remote server), that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see [0037, 0040], for a segment of the journey, a remote server may analyze position information to determine that the movement of the user and vehicle correspond, to determine that the user has boarded the vehicle, i.e. is in the second vehicle for a second leg or later).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Starns to include a step of determining that the passenger has transferred to the second vehicle, as is taught by Aich et al. (such that the second instruction then occurs based on the determination), with the motivation of enhancing the robustness of the system by allowing for (see Aich et al. [0025, 0053]).

Regarding Claim 2, Starns discloses the method of claim 1, wherein determining the local failure includes comparing the information with one or more set thresholds (see [0104] if a comparison of the data with one or more metrics exceeds a threshold, autonomous vehicle computing device 150 and/or transportation management system 110 may determine that there is the service related issue).
Regarding Claim 10, Starns discloses the method of claim 1, wherein transmitting the request for the second vehicle includes transmitting information related to the second area (see [0108] step 435 the transportation management system may direct and navigate another autonomous vehicle to the location, i.e. the request includes navigational information related to the second area).

Regarding Claim 11, Starns discloses a fleet management system comprising one or more processors (see [0025, 0154] transportation management system 110 for fleet management) configured to:
receive updates regarding a status of a plurality of vehicles capable of autonomously driving (see [0056] sensors of the autonomous vehicle and [0103, 0104] sensor data may be received by the transportation management system or autonomous vehicle computing device);
receive a first update related to a local failure of a first vehicle of the plurality of vehicles (see Figure 4A, [0103-0104], a method of the transportation management system, and step 410, a determination that an autonomous vehicle is experiencing a service related issue, which may be determined based on received data from a sensor of the autonomous vehicle, i.e. the sensor information update may be related to a local failure);
 (see Figure 4A, [0106, 0107], a determination that the vehicle is transporting one or more passengers in step 415 and a determination in step 420 that the autonomous vehicle cannot safely transport the passengers to a drop-off location, which may be based on service related issue, i.e. the trip requirement being that no service-related issue is present);
determine a pullover spot by identifying a first area for the first vehicle to park based at least partially on a second area being available for a second vehicle of the plurality of vehicles to pick up the passenger or good (see [0107] step 430, the transportation management system may determine a safe area/location proximate the autonomous vehicle so that the passenger(s) may be picked up by an “other autonomous vehicle” to arrive at the destination, and see [0038] a safe area/location may be a parking lot or shoulder. The definition of available including: “accessible.” In other words, a pullover spot of the first vehicle is based on the presence of a parking lot or shoulder, which include a second area (other portions of the parking lot or shoulder) which is accessible by vehicle traffic, and therefore accessible to a second vehicle. Examiner’s note: the second area is not claimed as being determined by the one or more computing devices and therefore any determination of a first pullover zone that includes a second area is understood to read on the limitation.);
transmit first instructions to the first vehicle, the first instructions causing the first vehicle to park in the pullover spot (see [0107] the transportation management system 110 commanding or instructing the autonomous vehicle to the location);
after the one or both of a passenger or good has transferred from the first vehicle to the second vehicle, transmit second instructions to the first vehicle, the second instructions causing the first vehicle to travel to a fallback location based on the local failure (see Figure 4B, after the step of calling the other autonomous vehicle for pick-up of passenger, and when it is determined that the vehicle can transport itself to a service center (yes at 445), [0112] the transportation management center may provide a route and operational restrictions for the vehicle to travel to a service center in step 460)

Starns further discloses transmitting the second instructions after the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see Figure 4A and 4B, the second instructions to cause the vehicle to travel to the service center in step 460 are provided after the other autonomous vehicle is requested in step 435. Also, the second instructions are given when it is safe for the autonomous vehicle to transport itself (yes in 445) but was not safe to transport passengers (the no in step 420), i.e. the second instructions are provided after transfer).

Starns does not explicitly recite the one or more processors configured to:
determine that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle; and
in response to the determining that that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle, transmit second instructions to the first vehicle, the second instructions causing the first vehicle to travel to a fallback location based on the local failure.

Aich et al. teaches a method for transfer of passengers between vehicles (see e.g. Claim 1), including one or more processors (see [0037] functions on a remote server) configured to:
determine that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see [0037, 0040], for a segment of the journey, a remote server may analyze position information to determine that the movement of the user and vehicle correspond, to determine that the user has boarded the vehicle, i.e. is in the second vehicle for a second leg or later).
Starns to include a step of determining that the passenger has transferred to the second vehicle, as is taught by Aich et al. (such that the second instruction then occurs based on the determination), with the motivation of enhancing the robustness of the system by allowing for additional features pertaining to passenger monitoring and increasing convenience (see Aich et al. [0025, 0053]).

Regarding Claim 18, Starns discloses the system of claim 11, wherein the one or more processors are configured to transmit the instructions to the second vehicle by transmitting information related to the second area (see [0108] step 435 the transportation management system may direct and navigate another autonomous vehicle to the location, i.e. the request includes navigational information related to the second area).

Regarding Claim 22, Starns does not explicitly recite the method of claim 1, wherein the determining, by the one or more computing devices, that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle further includes receiving, by the one or more computing devices, an indication that the transfer of the one or both of the passenger or good has been completed.

Aich et al. teaches the method for transfer of passengers as above, 
wherein the determining, by the one or more computing devices, that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle further includes receiving, by the one or more computing devices, an indication that the transfer of the one or both of the passenger or good has been completed (see [0037] the server may receive position information which, when corresponding to vehicle movement, is an indication that the transfer of the passenger has occurred).
The motivation to combine Starns and Aich et al. was provided in the rejection of Claim 1.

Regarding Claim 23, Starns does not explicitly recite the method of claim 1, wherein the determining, by the one or more computing devices, that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle further includes detecting, by the one or more computing devices, that the one or both of a passenger or good is located in the second vehicle.

Aich et al. teaches the method for transfer of passengers as above,
wherein the determining, by the one or more computing devices, that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle further includes detecting, by the one or more computing devices, that the one or both of a passenger or good is located in the second vehicle (see [0037], the remote server may analyze position information to determine that the movement of the user and vehicle correspond, which is a detecting that the passenger is then located in the second vehicle).
The motivation to combine Starns and Aich et al. was provided in the rejection of Claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0383622A1 (Aich et al.), further in view of Published Application US2019/0300007A1 (Hilligardt et al.).

Regarding Claim 3, Starns further discloses determining whether or not the first vehicle can complete the trip based on requirements for the trip (see Figure 4A, [0107], step 420, the requirements being no service-related issue).

Starns does not explicitly recite the method of claim 1, further comprising determining, by the one or more computing devices, the vehicle requirements based on characteristics of roadways for the trip and planned maneuvers for the first vehicle during the trip.

Hilligardt et al. teaches a method of controlling an autonomous vehicle during a local failure (see Figure 8 and Claim 11), 
comprising determining, by the one or more computing devices, the vehicle requirements based on characteristics of roadways for the trip and planned maneuvers for the vehicle during the trip (see [0124], Figure 9 details the operations 825 and 830 in Figure 8. In step 825 a maneuver for the vehicle is planned, in step 905 a likelihood of reaching a place is determined (see Figure 10, [0134, 0140], based on weather or traffic data, i.e. roadway conditions) and in step 930 the maneuver is determined to be toward a destination rather than an intermediate stop location. If the destination has not yet been reached in step 935, the process repeats starting with step 820. In other words, the vehicle requirements to continue the trip to the destination are continuously determined based on the roadway characteristics as well as each planned and executed maneuver).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Starns to include the technique for determining requirements for a continued trip as taught by Hilligardt et al., with the motivation of increasing the safety and convenience of the vehicle by completing an automated stop only when necessary (see Hilligardt et al. [0018]).

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0383622A1 (Aich et al.), further in view of Published Application US2019/0235499A1 (Kazemi et al.).

Regarding Claim 4, Starns further discloses determining the pullover spot to as a spot that is at least proximate the current location (see [0108]).

Starns does not explicitly recite the method of claim 1, wherein determining the pullover spot includes determining that the first area is within a maximum distance from a current location of the first vehicle.

However Kazemi et al. teaches a method for stopping an autonomous vehicle in the event of a failure (see Claim 1),
wherein determining the pullover spot includes determining that the first area is within a maximum distance from a current location of the first vehicle (see [0030], the vehicle may be controlled to stop within a specified distance range, based on the local failure being a third level severity).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pullover decision process of Starns with the technique for stopping within a maximum distance or time as taught by Kazemi et al., with the motivation of increasing the safety of the system by determining appropriate limits for the vehicle to come to a stop (see Kazemi et al. [0024]).


Starns further discloses that the vehicle is autonomous and avoids collisions (see [0163]).
Starns does not explicitly recite the method of claim 1, wherein determining the pullover spot includes determining that the first area is a minimum size based on a size of the first vehicle.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that the processors on the vehicle (of the one or more processors performing the method) will guide it to a pullover spot such that collisions are avoided, and this necessarily includes determining driving and pullover spots of a minimum size based on the dimensions of the vehicle, with the motivation of increasing safety and lowering costs by avoiding collisions (see Starns [0163]).

Regarding Claim 5, Starns does not explicitly recite the method of claim 1, wherein determining the pullover spot includes determining that the first area is reachable by the first vehicle within a maximum amount of time from when the local failure is detected based on the local failure.

However Kazemi et al. teaches the method for stopping an autonomous vehicle as above,
wherein determining the pullover spot includes determining that the first area is reachable by the first vehicle within a maximum amount of time from when the local failure is detected based on the local failure (see [0030], the vehicle may be controlled to stop within a specified time period, based on the local failure being a third level severity).
The motivation to combine Starns and Kazemi et al. was provided in the rejection of Claim 4. 


Starns further discloses that the vehicle is autonomous and avoids collisions (see [0163]).
Starns does not explicitly recite the method of claim 1, wherein determining the pullover spot includes determining that the first area is a minimum size based on a size of the first vehicle.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that the processors on the vehicle (of the one or more processors performing the method) will guide it to a pullover spot such that collisions are avoided, and this necessarily includes determining driving and pullover spots of a minimum size based on the dimensions of the vehicle, with the motivation of increasing safety and lowering costs by avoiding collisions (see Starns [0163]).

Regarding Claim 12, Starns further discloses determining the pullover spot to as a spot that is at least proximate the current location (see [0108]).

Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by determining that the first area is within a maximum distance from a current location of the first vehicle based on the local failure.

However Kazemi et al. teaches a technique for stopping an autonomous vehicle in the event of a failure (see Claim 1),
wherein the one or more processors are configured to determine the pullover spot by determining that the first area is within a maximum distance from a current location of the first vehicle based on the local failure (see [0027, 0030], the vehicle may be controlled to stop within a specified distance range, based on the local failure being a third level severity).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pullover decision process of Starns with the technique for stopping within a maximum distance or time as taught by Kazemi et al., with the motivation of increasing the safety of the system by determining appropriate limits for the vehicle to come to a stop (see Kazemi et al. [0024]).


Starns further discloses that the vehicle is autonomous and avoids collisions (see [0163]).
Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by determining that the first area is a minimum size based on a size of the first vehicle.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that the pullover spot selected by the transportation management system will be a viable place the autonomous vehicle can travel to without a collision with another object, and this necessarily includes determining driving and pullover spots of a minimum size based on the dimensions of the vehicle, with the motivation of increasing safety and lowering costs by avoiding collisions (see Starns [0163]).

Regarding Claim 13, Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by determining that the first area is reachable by the first vehicle within a maximum amount of time from when the local failure is detected based on the local failure 

However Kazemi et al. teaches the technique for stopping an autonomous vehicle as above,
wherein the one or more processors are configured to determine the pullover spot by determining that the first area is reachable by the first vehicle within a maximum amount of time from when the local failure is detected based on the local failure (see [0027, 0030], the vehicle may be controlled to stop within a specified time period, based on the local failure being a third level severity).
Starns and Kazemi et al. was provided in the rejection of Claim 12.

Starns further discloses that the vehicle is autonomous and avoids collisions (see [0163]).
Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by determining that the first area is a minimum size based on a size of the first vehicle.

However it would have been obvious to one of ordinary skill in the art before the effective filing date that the pullover spot selected by the transportation management system will be a viable place the autonomous vehicle can travel to without a collision with another object, and this necessarily includes determining driving and pullover spots of a minimum size based on the dimensions of the vehicle, with the motivation of increasing safety and lowering costs by avoiding collisions (see Starns [0163]).

Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0383622A1 (Aich et al.), further in view of Published Application US2018/0349825A1 (Yamamoto et al.).

Regarding Claim 6, Starns further discloses that the pullover spot may be a parking lot or shoulder (see [0038]).

Starns does not explicitly recite the method of claim 1, wherein determining the pullover spot includes determining that the first area is next to a passenger disembarking area that is within a maximum distance from a road.

Yamamoto et al. teaches a method for transferring passengers between two autonomous vehicles (see Claim 8, [0031]),
wherein determining the pullover spot includes determining that the first area is next to a passenger disembarking area that is within a maximum distance from a road (see Figure 5 and [0064, 0065], operation managing unit will set a transfer place P such that the distance between the routes of the first vehicle and second vehicle (routes on a road) is less than a predetermined distance. The transfer place includes a place in which the user alights from the first vehicle. In other words, the pullover spot includes a passenger disembarking place which is within a maximum distance from a road the second vehicle will be on.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pullover spot determination of Starns with the technique for considering distance to a road as taught by Yamamoto et al., with the motivation of increasing passenger convenience by reducing wait times in ridesharing applications (see Yamamoto et al. [0005]).

Regarding Claim 7, Starns does not explicitly recite the method of claim 1, wherein determining the pullover spot includes determining that the first area is next to a passenger disembarking area that is within a maximum distance from the second area.

Yamamoto et al. teaches the method for transferring passengers as recited above,
wherein determining the pullover spot includes determining that the first area is next to a passenger disembarking area that is within a maximum distance from the second area (see Figures 5, 7, [0064-0070], the first area where the first vehicle parks is next to the alighting area where the passenger disembarks, and operation managing unit 330 sets a transfer place such that the first and second vehicle are within a predetermined distance [0064] or radius [0069]. The user then moves on foot from the alighting place to the riding place. In other words, the pullover area is determined based on the proximity of the second area (the riding place where the passenger is picked up) being within a maximum distance).
The motivation to combine Starns and Yamamoto et al. was recited in the rejection of Claim 6.

Regarding Claim 14, Starns further discloses that the pullover spot may be a parking lot or shoulder (see [0038]).

Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by determining that the first area is next to a passenger disembarking area that is within a maximum distance from a road.

Yamamoto et al. teaches a system for transferring passengers between two autonomous vehicles (see Claim 1, [0031]),
wherein the one or more processors are configured to determine the pullover spot by determining that the first area is next to a passenger disembarking area that is within a maximum distance from a road (see Figure 5 and [0064, 0065], operation managing unit will set a transfer place P such that the distance between the routes of the first vehicle and second vehicle (routes on a road) is less than a predetermined distance. The transfer place includes a place in which the user alights from the first vehicle. In other words, the pullover spot includes a passenger disembarking place which is within a maximum distance from a road the second vehicle will be on.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pullover spot determination of Starns with the technique for considering distance to Yamamoto et al., with the motivation of increasing passenger convenience by reducing wait times in ridesharing applications (see Yamamoto et al. [0005]).

Regarding Claim 15, Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by determining that the first area is next to a passenger disembarking area that is within a maximum distance from the second area.

Yamamoto et al. teaches the system for managing transferring passengers as recited above,
wherein the one or more processors are configured to determine the pullover spot by determining that the first area is next to a passenger disembarking area that is within a maximum distance from the second area (see Figures 5, 7, [0064-0070], the first area where the first vehicle parks is next to the alighting area where the passenger disembarks, and operation managing unit 330 sets a transfer place such that the first and second vehicle are within a predetermined distance [0064] or radius [0069]. The user then moves on foot from the alighting place to the riding place. In other words, the pullover area is determined based on the proximity of the second area (the riding place where the passenger is picked up) being within a maximum distance).
The motivation to combine Starns and Yamamoto et al. was recited in the rejection of Claim 14.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0383622A1 (Aich et al.), further in view of Patent U.S. 10,303,171 B1 (Brady et al.).

Regarding Claim 8, Starns does not explicitly recite the method of claim 1, wherein determining the pullover spot includes determining that the second area is a minimum size based on a size of the second vehicle.

Brady et al. teaches a method for determining a meeting place for two vehicles for a transfer (see Figure 12 and 61:10-25, management system 326 facilitates determining stopping places for a meeting between a transportation vehicle and automated ground vehicle (AGV), and 65:33-36, meeting may be to transfer goods from the transportation vehicle to the AGV),
wherein determining the pullover spot includes determining that the second area is a minimum size based on a size of the second vehicle (see 61:62 – 62:5, information about stopping locations is received or accessed, including sizes, and 62:19-23, a determination is made if the stopping locations meet criteria, for example based on the size of the transportation vehicle and AGV, and see 64:52-62, in step 1212, it is determined if relocation is required, if there is not sufficient space for the transportation vehicle and AGV, i.e. if the second area size is not at least a minimum size for the corresponding vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of the pullover spot in Starns with the technique for considering minimum size of a second area as taught by Brady et al., with the motivation of enhancing the effectiveness of the transfer between vehicles by screening the meeting places to meet criteria including sufficient space for both vehicles (see Brady et al. 62:19-49).

Regarding Claim 16, Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by determining that the second area is a minimum size based on a size of the second vehicle.

Brady et al. teaches a system for determining a meeting place for two vehicles for a transfer (see Figure 12 and 61:10-25, management system 326 facilitates determining a stopping place for a meeting between a transportation vehicle and automated ground vehicle (AGV), and 65:33-36, meeting may be to transfer goods from the transportation vehicle to the AGV),
wherein the one or more processors are configured to determine the pullover spot by determining that the second area is a minimum size based on a size of the second vehicle (see 61:62 – 62:5, information about stopping locations is received or accessed, including sizes, and 62:19-23, a determination is made if the stopping locations meet criteria, for example based on the size of the transportation vehicle and AGV, and see 64:52-62, in step 1212, it is determined if relocation is required, if there is not sufficient space for the transportation vehicle and AGV. I.e. if the second area size is not at least a minimum size for the corresponding vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the determination of the pullover spot in Starns with the technique for considering minimum size of a second area as taught by Brady et al., with the motivation of enhancing the effectiveness of the transfer between vehicles by screening the meeting places to meet criteria including sufficient space for both vehicles (see Brady et al. 62:19-49).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0383622A1 (Aich et al.), further in view of Published Application US2019/0124165A1 (Bundick et al.).

Regarding Claim 9, Starns does not explicitly recite The method of claim 1, wherein determining the pullover spot includes:


Bundick et al. teaches a technique in transferring passengers between vehicles for a trip (see [0033, 0036], servers 120 and electronic devices 110 for handling transportation, for example in air travel or bus or automobile travel), including
when a wait time for the second vehicle is known and exceeds a maximum wait time threshold, determining that the second area is within a maximum distance from one or more facilities for the one or both of the passenger or the good (see [0118], when the wait time for a second vehicle boarding is more than a specific number of minutes, the system may suggest merchant stores within the transportation facility. In other words, it is determined that the second area (boarding area) is within a maximum distance (per the size of the facility) of shops for the passenger, so that a recommendation can be made).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of transferring a passenger as in Starns with the technique for recommending facilities as taught by Bundick et al., with the motivation of increasing passenger convenience by providing additional information to the passenger (see Bundick et al. [0003]).

Regarding Claim 17, Starns does not explicitly recite the system of claim 11, wherein the one or more processors are configured to determine the pullover spot by:
when a wait time for the second vehicle is known and exceeds a maximum wait time threshold, determining that the second area is within a maximum distance from one or more facilities for the one or both of the passenger or the good.

Bundick et al. teaches a technique in transferring passengers between vehicles for a trip (see [0033, 0036], servers 120 and electronic devices 110 for handling transportation, for example in air travel or bus or automobile travel), including
when a wait time for the second vehicle is known and exceeds a maximum wait time threshold, determining that the second area is within a maximum distance from one or more facilities for the one or both of the passenger or the good (see [0118], when the wait time for a second vehicle boarding is more than a specific number of minutes, the system may suggest merchant stores within the transportation facility. In other words, it is determined that the second area (boarding area) is within a maximum distance (per the size of the facility) of shops for the passenger, so that a recommendation can be made).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of transferring a passenger as in Starns with the technique for recommending facilities as taught by Bundick et al., with the motivation of increasing passenger convenience by providing additional information to the passenger (see Bundick et al. [0003]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0383622A1 (Aich et al.), further in view of Published Application US2019/0197497A1 (Abari et al.).

Regarding Claim 19, Starns further discloses that autonomous vehicles not in service are available to fulfill ride requests (see [0030]).

Starns does not explicitly recite the system of claim 11, wherein the one or more processors are further configured to select the second vehicle based on a location of the second vehicle and an availability of the second vehicle.

Abari et al. teaches a system see Figure 2, [0017] methods performed by transportation management system 230 for selecting a second vehicle in the event of a failure (see [0028] a request for a second autonomous vehicle),
wherein the one or more processors are further configured to select the second vehicle based on a location of the second vehicle and an availability of the second vehicle (see [0028], in step 338, the system requests a next available second autonomous vehicle located in the vicinity or within a certain threshold distance of the first vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the request of another autonomous vehicle in Starns to be based on availability and location, as taught by Abari et al., with the motivation of increasing passenger satisfaction by increasing convenience and handling passenger needs (see Abari et al. [0013]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0204097A1 (Starns) in view of Published Application US2019/0235499A1 (Kazemi et al.), further in view of Published Application US2019/0122561A1 (Shimizu et al.).

Regarding Claim 20, Starns discloses a first vehicle capable of operating autonomously (see Figure 1A, [0023] autonomous vehicle), the first vehicle comprising:
one or more sensors configured to detect a status of one or more systems of the first vehicle or an environment surrounding the first vehicle (see [0056] sensors of the autonomous vehicle); and
(see [0037, 0162] autonomous vehicle computing device using processing units) configured to:
receive information from the one or more sensors (see Figure 4A, [0103, 0104] sensor data may be received by the autonomous vehicle computing device);
determine a local failure at the first vehicle based on the information from the one or more sensors (see Figure 4A, [0103-0104], step 410, the autonomous vehicle may determine it is experiencing a service related issue, which may be determined based on received data from a sensor);
operate the first vehicle to park in the pullover spot (see [0107] step 430 the autonomous vehicle navigates to a safe area/location), and
operate the first vehicle to travel to a fallback location based on the local failure (see [0112] step 460 the autonomous vehicle travels to a service center, based on the failure identified in step 410).


Starns further discloses the transportation management system configured to:
determine that the first vehicle should pullover before completing a current trip, during which one or both of a passenger or good is transported, by comparing vehicle requirements for the trip with the local failure (see Figure 4A, [0106, 0107], a determination that the vehicle is transporting one or more passengers in step 415 and a determination in step 420 that the autonomous vehicle cannot safely transport the passengers to a drop-off location, which may be based on service related issue, i.e. the trip requirement being that no service-related issue is present);
determine a pullover spot by identifying a first area for the first vehicle to park, based at least partially on a second area being available for a second vehicle to pick up the one or both of the passenger or good (see [0107] step 430, the transportation management system may determine a safe area/location proximate the autonomous vehicle so that the passenger(s) may be picked up by an “other autonomous vehicle” to arrive at the destination, and see [0038] a safe area/location may be a parking lot or shoulder. The definition of available including: “accessible.” In other words, a pullover spot of the first vehicle is based on the presence of a parking lot or shoulder, which include a second area (other portions of the parking lot or shoulder) which is accessible by vehicle traffic, and therefore accessible to a second vehicle. Examiner’s note: the second area is not claimed as being determined by the one or more computing devices and therefore any determination of a first pullover zone that includes a second area is understood to read on the limitation.).

Starns does not explicitly recite one or more computing devices of the vehicle to:
determine that the first vehicle should pullover before completing a current trip, during which one or both of a passenger or good is transported, by comparing vehicle requirements for the trip with the local failure;
determine a pullover spot by identifying a first area for the first vehicle to park, based at least partially on a second area being available for a second vehicle to pick up the one or both of the passenger or good.

In other words Starns discloses these functions but merely does not recite that they are performed by a vehicle processor as opposed to an external system.

Kazemi et al. teaches a technique for stopping an autonomous vehicle due to failure (see Claim 15) wherein failure detection and pullover determination are performed by a processor on the vehicle (see Claim 18).
Starns to run on the vehicle’s processors, as taught by Kazemi et al., with the motivation of increasing the reliability of the system by reducing the dependence on communication with an external management system.


Starns further discloses operating the first vehicle to travel to a fallback location after the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see Figure 4A and 4B, the second instructions to cause the vehicle to travel to the service center in step 460 are provided after the other autonomous vehicle is requested in step 435. Also, the second instructions are given when it is safe for the autonomous vehicle to transport itself (yes in 445) but was not safe to transport passengers (the no in step 420), i.e. the second instructions are provided after transfer).

Starns does not explicitly recite one or more computing devices configured to:
determine that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle; and
in response to the determination that that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle, operate the first vehicle to travel to a fallback location based on the local failure.

Shimizu et al. teaches a method for transfer of passengers when a first vehicle cannot complete a trip (see e.g. Claim 7), including
determining, by the one or more computing devices, that the one or both of a passenger or good has transferred from the first vehicle to the second vehicle (see Figure 2, [0068] using a computing device in vehicle, and Figures 13A – 13D and [0115, 0116], weight detection information is shared between vehicle 1 and vehicle 2, and coupling may be determined to be completed, I.e. the shared weight data or decoupling status that causes vehicle 1 to begin self-driving is a determination that the passenger has transferred to vehicle 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle of Starns to perform determining that the passenger has transferred to the second vehicle, as is taught by Shimizu et al. (such that the second instruction then occurs based on the determination), with the motivation of with the motivation of increasing the safety of the system by ensuring the passenger is not in the vehicle during further traveling, and increasing convenience for the passenger when switching vehicles is required (see Shimizu et al. [0108]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20180046182-A1 teaches subject matter including causing a vehicle to travel to a fallback location based on a failure (see e.g. [0086]).
US-20180299884-A1 teaches subject matter including determining passenger transfer between vehicles (see Figure 19, [0173]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619